UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4728


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JAMES THOMAS LYNWOOD JOHNSON,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:02-cr-00036-D-2)


Submitted:   March 17, 2014                 Decided:   April 1, 2014


Before KING, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
First   Assistant  Federal  Public   Defender,  Raleigh,  North
Carolina, for Appellant.     Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Yvonne Watford-McKinney,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James      Thomas    Lynwood           Johnson      appeals     the     district

court’s judgment revoking his supervised release and imposing a

twenty-four-month          prison            term.      Johnson        challenges        this

sentence, arguing that it is plainly unreasonable.                           We affirm.

             A    district      court        has    broad   discretion        to    impose     a

sentence     upon       revoking         a     defendant’s        supervised         release.

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

We will affirm a sentence imposed after revocation of supervised

release if it is within the applicable statutory maximum and not

“plainly unreasonable.”             United States v. Crudup, 461 F.3d 433,

437,    439–40      (4th     Cir.        2006).        In     determining          whether    a

revocation sentence is plainly unreasonable, we first assess the

sentence     for        unreasonableness,            “follow[ing]           generally        the

procedural and substantive considerations that we employ in our

review of original sentences.”                 Id. at 438.

             A     supervised            release        revocation           sentence         is

procedurally       reasonable       if       the    district     court      considered       the

Sentencing Guidelines’ Chapter 7 advisory policy statements and

the    18   U.S.C.      § 3553(a)        (2012)      factors      it   is    permitted        to

consider in a supervised release revocation case.                                  18 U.S.C.

§ 3583(e) (2012); Crudup, 461 F.3d at 439.                         Although a district

court need not explain the reasons for imposing a revocation

sentence     in    as    much    detail        as    when   it    imposes     an     original

                                                2
sentence, it “still must provide a statement of reasons for the

sentence       imposed.”            Thompson, 595 F.3d     at    547        (internal

quotation       marks       omitted).              The       reasons      articulated         by     the

district court for a given revocation sentence, however, need

not be “couched in the precise language of § 3553(a),” so long

as    the    “reasons       can    be   matched          to    a    factor       appropriate         for

consideration         under       [§ 3553(a)]            and       [were]    clearly         tied     to

[the defendant’s]            particular            situation.”              United       States       v.

Moulden, 478 F.3d 652, 658 (4th Cir. 2007).

               A revocation sentence is substantively reasonable if

the   district        court    stated         a    proper       basis     for     concluding         the

defendant       should       receive         the        sentence       imposed,         up    to     the

statutory maximum.            Crudup, 461 F.3d at 440.                      Only if a sentence

is    found    procedurally            or    substantively             unreasonable           will    we

“then       decide    whether      the       sentence          is    plainly      unreasonable.”

Id. at 439.          A sentence is plainly unreasonable if it is clearly

or obviously unreasonable.                   Id.

               In    this     case,         there       is    no    dispute      that        Johnson’s

twenty-four-month prison sentence does not exceed the applicable

statutory      maximum.           18    U.S.C.          §§ 3559(a),         3583(e)(3)         (2012).

The    district       court       considered            the    advisory      policy          statement

range of eighteen to twenty-four months’ imprisonment, see U.S.

Sentencing          Guidelines         Manual           (“USSG”)       §§ 7B1.1(a)(1),              (b),

7B1.4(a), p.s (2012), and heard and considered argument from

                                                    3
counsel      for      both     parties        and        allocution          from     Johnson.

On appeal,         Johnson    challenges        the      adequacy       of    the     district

court’s      explanation       for    the    sentence.           After       review       of    the

parties’ briefs and the record, we reject Johnson’s challenge.

              In rejecting defense counsel’s request for a sentence

at the low end of the policy statement range, the district court

also    considered         Johnson’s        history       and    characteristics,               the

nature and circumstances of his violative behavior, and the need

for the revocation sentence to sanction his breach of trust,

see 18 U.S.C. § 3353(a)(1); USSG Ch. 7, Pt. A, introductory cmt.

3(b)    (“[A]t      revocation       the    [district]          court    should       sanction

primarily the defendant’s breach of trust.”), and explained that

these factors supported the imposition of a sentence at the top

of the policy statement range.

              We     conclude        that     the     district          court       adequately

explained      its     rationale       for     imposing         the     twenty-four-month

prison sentence and relied on proper considerations in doing so.

Based   on    the     broad    discretion         that    a     district      court       has    to

revoke a term of supervised release and impose a prison term up

to   and   including         the    statutory       maximum,      Johnson’s         revocation

sentence      is    not    unreasonable.            Therefore,         we    conclude          that

Johnson’s sentence is not plainly unreasonable.

              Accordingly, we affirm the district court’s judgment.

We   dispense       with     oral    argument       because      the    facts       and    legal

                                              4
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   5